UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 04-6499




In Re: ARTHUR LEE HAIRSTON, SR.,

                                                        Petitioner.




                 On Petition for Writ of Mandamus
                      (CA-03-70-3; CR-00-24)


Submitted:   July 15, 2004                 Decided:   July 22, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Arthur Lee Hairston, Sr., has filed a petition for writ

of mandamus requesting that this court order the recusal of the

Assistant United States Attorney, the magistrate judge, and the

district court judge involved in his 28 U.S.C. § 2255 (2000)

motion.   Mandamus relief is available only when the petitioner has

a clear right to the relief sought. See In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).   Mandamus may not be

used as a substitute for appeal.     In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).     Further, mandamus relief is only

available when there are no other means by which the relief sought

could be granted.    In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Hairston has not shown that the relief sought is not available by

other means.    Accordingly, although we grant Hairston’s motion to

proceed in forma pauperis, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED




                                - 2 -